Appeal by defendant from a judgment of the Supreme Court, Suffolk County, rendered October 10, 1972, convicting her of manslaughter in the first degree, upon her plea of guilty, and sentencing her to an indeterminate prison term not to exceed 20 years. Judgment modified, on the law and as a matter of discretion in the interests of justice, by reducing the sentence to an indeterminate prison term not to exceed 15 years. As so modified, judgment affirmed. Under the circumstances, and in the interests of justice, we believe, and the People agree, that the defendant’s sentence should be reduced as set forth above. Hopkins, Acting P. J., Martuscello, Latham, Christ and Munder, JJ., concur.